Exhibit 10.1

$650,000,000

 

Kodiak Oil & Gas Corp.

 

8.125% Senior Notes due 2019

 

PURCHASE AGREEMENT

 

November 18, 2011

 

CREDIT SUISSE SECURITIES (USA) LLC

WELLS FARGO SECURITIES, LLC

KEYBANC CAPITAL MARKETS INC.

RBC CAPITAL MARKETS, LLC

As Representatives of the Several Purchasers,

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue,

New York, N.Y. 10010

 

Wells Fargo Securities, LLC

375 Park Avenue

New York, N.Y. 10152

 

KeyBanc Capital Markets Inc.

Key Tower

127 Public Square

Cleveland, O.H. 44114

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, N.Y. 10281

 

Ladies and Gentlemen:

 

1.                                       Introductory. Kodiak Oil & Gas Corp., a
Yukon Territory corporation (the “Company”), agrees with the several initial
purchasers named in Schedule A hereto (the “Purchasers”) subject to the terms
and conditions stated herein, to issue and sell to the several Purchasers
U.S.$650,000,000 principal amount of its 8.125% Senior Notes due December 1,
2019 (“Offered Securities”) to be issued under an indenture, dated as of
November 23, 2011 (the “Indenture”), between the Company and U.S. Bank National
Association, as Trustee. The Offered Securities will be unconditionally
guaranteed as to the payment of principal and interest by Kodiak Oil & Gas (USA)
Inc., a Colorado corporation (the “Guarantor” and such guarantees, the
“Guarantees”)

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date among the Company,
the Guarantor and the Purchasers (the “Registration Rights Agreement”), pursuant
to which the Company and the Guarantor agree to file with the Commission a
registration statement under the Securities Act (as defined below) relating to
debt securities of the Company with terms substantially identical to the Notes
(the “Exchange Securities”) to be offered in exchange for the Notes (the
“Exchange Offer”).

 

Substantially concurrent with the offering of the Offered Securities, the
Company will conduct an offering of its common stock registered under the
Securities Act of 42,000,000 shares of its common stock,

 

--------------------------------------------------------------------------------


 

no par value (the “Concurrent Offering”). In addition, the Company has entered
into the commitment letter, engagement letter, agent fee letter and facility fee
letter each dated November 14, 2011 (the “Bridge Financing Documents”). In
connection with the transactions described herein, the Company has entered into
amendments of its existing Credit Agreement (as defined below).

 

At the Closing Date, the Company shall enter into an escrow agreement (the
Escrow Agreement”) with the Trustee and U.S. Bank National Association, as
Escrow Agent (the “Escrow Agent”). Pursuant to the Escrow Agreement, the
proceeds (net of initial purchasers’ discounts) of the offering of the Offered
Securities will be deposited with the Escrow Agent, and the Issuer shall deposit
with the Escrow Agent at the Closing Date an additional amount in cash
sufficient to redeem, for cash, the Offered Securities at a redemption price
equal to 101% of the offering price of the Offered Securities and an amount
equal to the interest payable on Offered Securities from the Closing Date to
March 22, 2012 (collectively, with any other property from time to time held by
the Escrow Agent, the “Escrow Property”).  The Escrow Property will be held by
the Escrow Agent in an escrow account (the “Escrow Account”) in accordance with
the terms and provisions set forth in the Escrow Agreement, and released in
accordance with the conditions set forth therein, as described in the General
Disclosure Package and the Final Offering Circular.  On the Release Date, the
Escrow Property will be used to pay a portion of the consideration of the
acquisition pursuant to the terms of those certain Purchase and Sale Agreements
dated November 14, 2011 among the Guarantor, the Company and private
unaffiliated sellers relating to the proposed acquisition of approximately
50,000 additional net acres in the Williston Basin as described in the General
Disclosure Package.

 

2.                                       Representations and Warranties of the
Company and the Guarantor.  Each of the Company and the Guarantor represents and
warrants to, and agrees with, the several Purchasers that:

 

(a)                                  Offering Circulars; Certain Defined Terms. 
The Company has prepared or will prepare a Preliminary Offering Circular and a
Final Offering Circular.

 

For purposes of this Agreement:

 

“Applicable Time” means 8:45 am (New York time) on the date of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Credit Agreement” means, collectively, (a) the amended and restated credit
agreement dated as of October 28, 2011, among the Guarantor, as borrower, the
lenders party thereto and Wells Fargo Bank, N.A., as administrative agent, as
amended by that certain first amendment and limited waiver dated as of
November 14, 2011 and, subject to the satisfaction of the conditions precedent
thereto stated therein, that certain second amendment dated as of November 14,
2011 and (b) the Amended and Restated Second Lien Credit Agreement, dated
October 28, 2011, among the Guarantor, Wells Fargo Energy Capital, Inc., The
Prudential Insurance Company of America, Prudential Retirement Insurance and
Annuity Company, and Pruco Life Insurance Company, as amended by that certain
second amendment and limited waiver, dated November 14, 2011.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

 

2

--------------------------------------------------------------------------------


 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
November 14, 2011, relating to the Offered Securities to be offered by the
Purchasers.

 

“Release Date” has the meaning set forth in the Escrow Agreement.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the
rules of the NYSE Amex LLC, New York Stock Exchange and the NASDAQ Stock Market
(“Exchange Rules”).

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, the
electronic Bloomberg roadshow slides and the accompanying audio recording.

 

Unless otherwise specified, a reference to a “Rule” is to the indicated
rule under the Securities Act.

 

(b)                                 Disclosure.  As of the date of this
Agreement, the Final Offering Circular does not, and as of the Closing Date, the
Final Offering Circular will not include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  At the Applicable Time, and as of the Closing Date, neither (i) the
General Disclosure Package, nor (ii) any individual Supplemental Marketing
Material, when considered together with the General Disclosure Package,
included, or will include, any untrue statement of a material fact or omitted,
or will omit, to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The preceding two sentences do not apply to statements in
or omissions from the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 8(b) hereof.
Except as disclosed in the General Disclosure Package, on the date of this
Agreement, the Company’s Annual Report on Form 10-K most recently filed with the
Commission and all subsequent reports (collectively, the “Exchange Act Reports”)
which have been filed by the Company with the Commission or sent to stockholders
pursuant to the Exchange Act and incorporated by reference in the Preliminary or
Final Offering Circular do not include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not

 

3

--------------------------------------------------------------------------------


 

misleading. Such documents, when they were filed with the Commission, conformed
in all material respects to the requirements of the Exchange Act and the
Rules and Regulations.

 

(c)                                  Good Standing of the Company and the
Guarantor.  Each of the Company and the Guarantor has been duly incorporated and
is existing and, in the case of the Company, in good standing with respect to
the filing of all required annual returns under the laws of the Yukon Territory,
and in the case of the Guarantor, in good standing under the laws of Colorado,
each with power and authority (corporate and other) to own its properties and
conduct its business as described in the General Disclosure Package; and each of
the Company and the Guarantor is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except for any jurisdiction where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
condition (financial or other), business, properties, prospects or results of
operations of the Company and its subsidiaries taken as a whole (each, a
“Material Adverse Effect”).

 

(d)                                 Subsidiaries.  Each subsidiary of the
Company and each subsidiary of the Guarantor has been duly incorporated and is
existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the Company and each subsidiary of the Guarantor
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except for any such
jurisdiction where the failure to be so qualified would not have, individually
or in the aggregate, a Material Adverse Effect; all of the issued and
outstanding capital stock of each subsidiary of the Company and each subsidiary
of the Guarantor has been duly authorized and validly issued and is fully paid
and nonassessable; and the capital stock of each subsidiary owned by the Company
or the Guarantor, directly or through subsidiaries, is owned free from liens,
encumbrances and defects, except for the capital stock of the Guarantor which is
pledged in connection with the Company’s Credit Agreement as described in the
General Disclosure Package. The Guarantor is the only subsidiary, direct or
indirect, of the Company.

 

(e)                                  Indenture; Offered Securities.  The
Indenture has been duly authorized; the Offered Securities have been duly
authorized; and when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date, the Indenture will have been duly
executed and delivered, such Offered Securities will have been duly executed,
authenticated, issued and delivered, will conform to the description thereof in
the General Disclosure Package and the Final Offering Circular and the Indenture
and such Offered Securities will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and entitled to the benefits and security
provided by the Indenture.

 

(f)                                    Trust Indenture Act.  On the Closing
Date, the Indenture will conform in all material respects to the requirements of
the Trust Indenture Act, and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder.

 

(g)                                 No Finder’s Fee.  Except as disclosed in the
General Disclosure Package, there are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder’s fee or other
like payment in connection with this offering.

 

(h)                                 Registration Rights Agreement.  The
Registration Rights Agreement has been duly authorized by the Company and the
Guarantor; and, when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date, the Registration Rights

 

4

--------------------------------------------------------------------------------


 

Agreement will have been duly executed and delivered and will be the valid and
legally binding obligations of the Company and the Guarantor, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles, and
except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law.

 

(i)                                     Exchange Securities.  On the Closing
Date, the Exchange Securities will have been duly authorized by the Company and
the Guarantor; and when the Exchange Securities are issued, executed and
authenticated in accordance with the terms of the Exchange Offer and the
Indenture, the Exchange Securities will be entitled to the benefits of the
Indenture and will be the valid and legally binding obligations of the Company
and the Guarantor, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(j)                                     Guarantee.  The Guarantee to be endorsed
on the Offered Securities by the Guarantor has been duly authorized by such
Guarantor; and, when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date and issued, executed and authenticated in
accordance with the terms of the Indenture, the Guarantee of the Guarantor
endorsed thereon will have been duly executed and delivered by the Guarantor,
will conform to the description thereof contained in the Final Offering Circular
and will constitute valid and legally binding obligations of such Guarantor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.  The Guarantee to be endorsed on the Exchange Securities by the
Guarantor has been duly authorized by such Guarantor; and, when issued, will
have been duly executed and delivered by the Guarantor and will conform to the
description thereof contained in the Final Offering Circular.  When the Exchange
Securities have been issued, executed and authenticated in accordance with the
terms of the Exchange Offer and the Indenture, the Guarantee of the Guarantor
endorsed thereon will constitute valid and legally binding obligations of such
Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(k)                                  Escrow Agreement.  The Escrow Agreement has
been duly authorized by the Company and at the Closing Date, will have been duly
executed and delivered by the Company, and when duly executed and delivered by
the Trustee and the Escrow Agent, the Escrow Agreement will constitute a valid
and legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(l)                                     Perfected Security Interest in the
Escrow Account. When executed and delivered to the Escrow Agent at the Closing
Date, the Escrow Agreement will grant and create a valid and enforceable
security interest in favor of the Escrow Agent for the benefit of the Trustee in
the Escrow Account, all deposits therein and all proceeds thereof which security
interests will secure the redemption of the Offered Securities if the conditions
set forth in the Escrow Agreement to release the Escrow Funds to the Company are
not satisfied on or prior to the Release Date.  At the Closing Date such
security interest will be perfected.

 

(m)                               No Registration Rights.  Except as disclosed
in the General Disclosure Package, there are no contracts, agreements or
understandings between the Company or the Guarantor and any person granting such
person the right to require the Company or such Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or

 

5

--------------------------------------------------------------------------------


 

such Guarantor or to require the Company or such Guarantor to include such
securities with the Exchange Securities and Guarantees registered pursuant to
any Registration Statement.

 

(n)                                 Absence of Further Requirements.  No
consent, approval, authorization, or order of, or filing or registration with,
any Governmental Authority is required for the consummation of the transactions
contemplated by this Agreement, the Indenture, the Registration Rights Agreement
and the Escrow Agreement in connection with the offering, issuance and sale of
the Offered Securities and the Guarantees by the Company and the Guarantor, the
consummation of the Concurrent Offering, the amendments of the Credit Agreement
and the consummation of the Bridge Financing Documents, except such as have been
obtained, or made and such as may be required under state or provincial
securities laws and except for the order of the Commission declaring effective
the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement).
As used herein, “Governmental Authority” means any executive, legislative,
judicial, administrative or regulatory body, domestic or foreign.

 

(o)                                 Title to Property.  Except as disclosed in
the General Disclosure Package, the Company, the Guarantor and their respective
subsidiaries (i) have defensible title to all their interests in the oil and gas
properties described in the General Disclosure Package as being owned or leased
by them, title investigations having been carried out by the Company in
accordance with customary practice in the oil and gas industry, (ii) will, to
their knowledge, have defensible title to all their interests in the oil and gas
properties described in the General Disclosure Package as to be acquired by
them, title investigations having been carried out by the Company in accordance
with customary practice in the oil and gas industry and (iii) have defensible
title to all other real property, all other properties and assets described in
the General Disclosure Package as owned by them, in each case (and in the case
of clause (ii) to their knowledge) free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other title defects, except
such as do not materially affect the value of such property, taken as a whole,
and do not materially interfere with the use made or proposed to be made of such
property by the Company, the Guarantor and their respective subsidiaries.  The
Company, the Guarantor and their respective subsidiaries do not hold any leased
real or personal property under valid and enforceable leases with terms or
provisions that would materially interfere with the use made or to be made
thereof by them.  The working interests derived from oil, gas and mineral leases
or mineral interests which constitute a portion of the real property held,
leased or to be acquired, as the case may be, by the Company, the Guarantor or
any of their respective subsidiaries reflect the right of the Company, the
Guarantor and their respective subsidiaries to explore, develop or produce
hydrocarbons from such real property, and the care taken by the Company, the
Guarantor and their respective subsidiaries with respect to acquiring or
otherwise procuring such leases, options to lease, drilling rights and
concessions or other property interests was consistent with standard industry
practices in the areas in which the Company, the Guarantor or their respective
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons.

 

(p)                                 Absence of Defaults and Conflicts Resulting
from Transaction.  The execution, delivery and performance of the Indenture,
this Agreement, the Registration Rights Agreement and the Escrow Agreement and
compliance with the terms and provisions thereof, the issuance and sale of the
Offered Securities and Guarantees and the application of the proceeds thereof as
described under “Use of Proceeds” in the General Disclosure Package, the
consummation of the Concurrent Offering and the application of the proceeds
thereof, and the amendments of the Credit Agreement and the execution, delivery
and performance of the Bridge Financing Documents (in each case as described in
the General Disclosure Package), will not result in a breach or violation of any
of the terms and provisions of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantor or any of their respective subsidiaries pursuant to, (i) the charter
or by-laws of the Company, the Guarantor or any of their respective
subsidiaries, (ii) any statute, any rule, regulation or order of any
Governmental Authority having

 

6

--------------------------------------------------------------------------------


 

jurisdiction over the Company, the Guarantor or any of their respective
subsidiaries or any of their properties, or (iii) any agreement or instrument to
which the Company, the Guarantor or any of their respective subsidiaries is a
party or by which the Company, the Guarantor or any of their respective
subsidiaries is bound or to which any of the properties of the Company, the
Guarantor or any of their respective subsidiaries is subject except (in the case
of (ii) and (iii)) for breaches or violations that would not, individually or in
the aggregate, have a Material Adverse Effect and such lien, charge or
encumbrance to be created pursuant to the Concurrent Offering and Bridge
Financing, if any, as described the General Disclosure Package; a “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture,
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company, the Guarantor or any of their respective
subsidiaries.

 

(o)                                 Absence of Existing Defaults and Conflicts. 
None of the Company, the Guarantors or their respective subsidiaries is in
violation of its respective charter or by-laws or in default (or with the giving
of notice or lapse of time would be in default) under any existing obligation
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not result, individually or in
the aggregate, in a Material Adverse Effect.

 

(p)                                 Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by the Company and the
Guarantor.

 

(q)                                 Possession of Licenses and Permits.  The
Company, the Guarantors and their respective subsidiaries possess, and are in
compliance with the terms of, all adequate certificates, authorizations,
franchises, licenses and permits (“Licenses”) necessary or material to the
conduct of the business now conducted and, with respect to North Plains Assets
(defined below), only to their knowledge, will possess and be in compliance with
all such Licenses necessary or material to the business proposed in the General
Disclosure Package to be conducted by them, and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Company, the Guarantor or their respective
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

(r)                                    Absence of Labor Dispute.  No labor
dispute with the employees of the Company, the Guarantor or any of their
respective subsidiaries exists or, to the knowledge of the Company or the
Guarantor, is imminent that could have, individually or in the aggregate, a
Material Adverse Effect.

 

(s)                                  Possession of Intellectual Property.  The
Company, the Guarantor and their respective subsidiaries own, possess or can
acquire on reasonable terms, adequate trademarks, trade names and other rights
to inventions, know how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company, the Guarantor or any of their respective subsidiaries,
would individually or in the aggregate have a Material Adverse Effect.

 

(t)                                    Environmental Laws.  Except as disclosed
in the General Disclosure Package, (A)(i) none of the Company, the Guarantor, or
any of their subsidiaries is in violation of, or has any liability under, any
federal, state, local or non-U.S. statute, law, rule, regulation, ordinance,
code, other requirement or rule of law (including common law), or decision or
order of any Governmental Authority, relating to pollution, to the use,
handling, transportation, treatment,

 

7

--------------------------------------------------------------------------------


 

storage, discharge, disposal or release of Hazardous Substances, to the
protection or restoration of the environment or natural resources (including
biota), to health and safety including as such relates to exposure to Hazardous
Substances, and to natural resource damages (collectively, “Environmental
Laws”), (ii) none of the Company, the Guarantor or their respective subsidiaries
owns, occupies, operates or uses any real property contaminated with Hazardous
Substances, (iii) none of the Company, the Guarantor or their respective
subsidiaries is conducting or funding any investigation, remediation, remedial
action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) none of the Company, the Guarantor or their respective
subsidiaries is liable or allegedly liable for any release or threatened release
of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) none of the Company, the Guarantor or their respective
subsidiaries is subject to any claim by any Governmental Authority or person
relating to Environmental Laws or Hazardous Substances, and (vi) the Company,
the Guarantor and their subsidiaries have timely applied for and, where required
for current operations, received and are in compliance with all, and have no
liability under any, permits, licenses, authorizations, identification numbers
or other approvals required under applicable Environmental Laws to conduct their
respective businesses, except in each case covered by clauses (i) — (vi) such as
would not, individually or in the aggregate, have a Material Adverse Effect;
(B) to the knowledge of the Company and the Guarantor there are no facts or
circumstances that would reasonably be expected to result in a violation of,
liability under, or claim pursuant to, any Environmental Law that would,
individually or in the aggregate, have a Material Adverse Effect; (C) to the
knowledge of the Company and the Guarantor there are no requirements proposed
for adoption or implementation under any Environmental Law that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and (D) in the ordinary course of its business, the Company and the
Guarantor periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of them and their subsidiaries, and, on the
basis of such evaluation, the Company and the Guarantor have reasonably
concluded that such Environmental Laws will not, individually or in the
aggregate, have a Material Adverse Effect.  For purposes of this subsection
“Hazardous Substances” means (A) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and mold, and (B) any other chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under Environmental Laws.

 

(u)                                 Accurate Disclosure.  The statements in the
General Disclosure Package and the Final Offering Circular under the heading
“Material United States Federal Income Tax Considerations,” “Description of the
Notes” and “Description of other Indebtedness” insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries of such legal matters, agreements, documents or
proceedings.

 

(v)                                 Absence of Manipulation.  None of the
Company, the Guarantor and their respective affiliates has, either alone or with
one or more other persons, bid for or purchased for any account in which it or
any of its affiliates had a beneficial interest any Offered Securities or
attempt to induce any person to purchase any Offered Securities.

 

(w)                               Statistical and Market-Related Data.  Any
third-party statistical and market-related data included in a Preliminary
Offering Circular, a Final Offering Circular, or any Issuer Free Writing
Communication are based on or derived from sources that the Company and the
Guarantor believe to be reliable and accurate.

 

(x)                                   Internal Controls and Compliance with the
Sarbanes-Oxley Act.  Except as set forth in the General Disclosure Package, the
Company, the Guarantor and their respective subsidiaries and the Company’s Board
of Directors (the “Board”) are in compliance with Sarbanes-Oxley and all
applicable Exchange Rules.  The Company and the Guarantor maintains a system of
internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting,
and legal and regulatory

 

8

--------------------------------------------------------------------------------


 

compliance controls (collectively, “Internal Controls”), that comply with the
Securities Laws and are sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. Generally Accepted
Accounting Principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Internal Controls are overseen by the Audit
Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules.  The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 90 days, and the Company does not
reasonably expect to publicly disclose or report to its Audit Committee or its
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls (each, an “Internal Control Event”), any violation of, or
failure to comply with, the Securities Laws, or any matter which, if determined
adversely, would , individually or in the aggregate, have a Material Adverse
Effect.

 

(y)                                 Absence of Accounting Issues.  A member of
each Audit Committee has confirmed to the Chief Executive Officer, Chief
Financial Officer or General Counsel that, except as set forth in the General
Disclosure Package, such Audit Committee is not reviewing or investigating, and
neither the Company’s and the Guarantor’s independent auditors nor their
internal auditors have recommended that such Audit Committee review or
investigate, (i) adding to, deleting, changing the application of, or changing
the Company’s or the Guarantor’s disclosure with respect to, any of the
Company’s or the Guarantor’s material accounting policies; (ii) any matter which
could result in a restatement of the Company’s or the Guarantor’s financial
statements for any annual or interim period during the current or prior three
fiscal years; or (iii) any Internal Control Event.

 

(z)                                   Litigation.  Except as disclosed in the
General Disclosure Package, there are no pending actions, suits or proceedings
(including any inquiries or investigations by Governmental Authority) against or
affecting the Company, the Guarantor, any of their respective subsidiaries or
any of their respective properties that, if determined adversely to the Company,
the Guarantor or any of their respective subsidiaries, would individually or in
the aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantor to perform their obligations
under the Indenture, this Agreement, or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Offered
Securities and the Guarantees; and no such actions, suits or proceedings
(including any inquiries or investigations by any Governmental Authority) are
threatened or, to the Company’s or the Guarantor’s knowledge, contemplated.

 

(aa)                            Financial Statements.  The financial statements
included in the General Disclosure Package present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with the generally accepted accounting principles in the United States applied
on a consistent basis; the financial statements of the assets acquired by the
Guarantor, in connection with the Purchase and Sale Agreement dated May 20, 2011
(the “Ursa Assets”), of the assets acquired by the Guarantor in connection with
the Purchase and Sale Agreement dated September 27, 2011 (the “BTA Assets”) and
of the assets to be acquired by the Guarantor in connection with the Purchase
and Sale Agreements dated November 14, 2011 (the “North Plains Assets” and
together with the Ursa Assets and the BTA Assets, the “Acquired Assets”) present
fairly in all material respects operating the revenues and direct operating
expenses of such Acquired Assets for the periods shown in conformity with the
generally accepted accounting principles in the United States applied on a
consistent basis.  After giving effect to the express authorization by the Staff
of the Commission pursuant to written letters addressed to the Company (“Staff
Waivers”), (i) the pro forma financial statements included in the General
Disclosure Package comply as to form in all

 

9

--------------------------------------------------------------------------------


 

material respects with the applicable accounting requirements of the Securities
Act and the Exchange Act, (ii) the assumptions used in preparing the pro forma
financial statements included in the General Disclosure Package provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein, and (iii) the related pro forma
adjustments give appropriate effect to those assumptions, the pro forma columns
therein reflect the proper application of those adjustments to the corresponding
historical financial statement amounts. The summary and selected financial and
statistical data included in the General Disclosure Package present fairly the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company.  The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
“variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46 as revised), not disclosed in the General
Disclosure Package. After giving effect to the express authorization of the
Staff of the Commission in the Staff Waivers, the are no financial statements
that are required to be included in the General Disclosure Package or the Final
Offering Circular that are not included as required.

 

(bb)                          No Material Adverse Change in Business.  Except as
disclosed in the General Disclosure Package, since the end of the period covered
by the latest audited financial statements included in the General Disclosure
Package (i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company, the Guarantor and
their respective subsidiaries, taken as a whole, that is material and adverse,
(ii) there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Company, the Guarantor
or their respective subsidiaries, other than transactions in the ordinary course
of business and changes and transactions described in the General Disclosure
Package, (iii) there has not been any obligation, direct or contingent, which is
material to the Company, the Guarantor and their respective subsidiaries, taken
as a whole, incurred by the Company, the Guarantor or their respective
subsidiaries, except obligations incurred in the ordinary course of business,
(iv) there has been no dividend or distribution of any kind declared, paid or
made by the Company, the Guarantor or any of their respective subsidiaries, on
any class of their capital stock and (v) there has been no material adverse
change in the capital stock, short-term indebtedness, long-term indebtedness,
net current assets or net assets of the Company, the Guarantor and their
respective subsidiaries.

 

(cc)                            Investment Company Act.  Neither the Company nor
the Guarantor is an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and neither the Company nor the Guarantor is and, after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the General Disclosure Package and the
consummation of the Concurrent Offering and the application of the proceeds
therefrom, will be an “investment company” as defined in the Investment Company
Act.

 

(dd)                          Ratings.  No “nationally recognized statistical
rating organization” as such term is defined in Section 3(a)(62) of the Exchange
Act (i) has imposed (or has informed the Company or the Guarantor that it is
considering imposing) any condition (financial or otherwise) on the Company’s or
the Guarantor’s retaining any rating assigned to the Company or the Guarantor or
any securities of the Company or the Guarantor or (ii) has indicated to the
Company or the Guarantor that it is considering any of the actions described in
Section 7(b)(ii) hereof.

 

(ee)                            PFIC Status.  Neither the Company nor any
Guarantor was a “passive foreign investment company” (“PFIC”) as defined in
Section 1297 of the United States Internal Revenue Code of 1986, as amended and
for its most recently completed taxable year and, based on the Company’s and
such Guarantor’s current and projected income, assets and activities, neither
the Company nor the Guarantor expects to be classified as a PFIC for the
foreseeable future.

 

10

--------------------------------------------------------------------------------


 

(ff)                                Class of Securities Not Listed.  No
securities of the same class (within the meaning of Rule 144A(d)(3)) as the
Offered Securities are listed on any national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

(gg)                          No Registration.  The offer and sale of the
Offered Securities in the manner contemplated by this Agreement will be exempt
from the registration requirements of the Securities Act by reason of
Section 4(2) thereof and Regulation S thereunder; and it is not necessary to
qualify an indenture in respect of the Offered Securities under the United
States Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

 

(hh)                          No General Solicitation; No Directed Selling
Efforts.  Neither the Company, nor the Guarantor, nor any of their respective
affiliates, nor any person acting on its or their behalf (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act) the Offered Securities or any security of the same class or
series as the Offered Securities or (ii) has offered or will offer or sell the
Offered Securities (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S (“Regulation S”) under the Securities Act, by means of any directed
selling efforts within the meaning of Rule 902(c) of Regulation S.  The Company,
the Guarantor, their respective affiliates and any person acting on its or their
behalf have complied and will comply with the offering restrictions requirement
of Regulation S. Neither the Company nor the Guarantor has entered and neither
the Company nor any Guarantor will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.

 

(ii)                                  Reporting Status.  The Company is subject
to Section 13 or 15(d) of the Exchange Act.

 

(jj)                                  Payments in Foreign Currency.  Except as
disclosed in the General Disclosure Package, under current laws and regulations
of Canada and any political subdivision thereof, all interest payable on the
Offered Securities may be paid by the Company to the holder thereof in United
States dollars or Canadian dollars and all such payments made to holders thereof
or therein who are non-residents of Canada dealing at arm’s length with the
Company at the time such payment is made will not be subject to withholding
taxes under laws and regulations of Canada or any political subdivision or
taxing authority thereof or therein.

 

(kk)                            Insurance.  The Company, the Guarantor and their
respective subsidiaries are insured by insurers with appropriately rated claims
paying abilities against such losses and risks and in such amounts as are
prudent and customary for the businesses in which they are engaged; all policies
of insurance insuring the Company, the Guarantor or any of their respective
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company, the Guarantor and their
respective subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no material claims by the
Company, the Guarantor or any of their respective subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company, the
Guarantor nor any respective subsidiary has been refused any insurance coverage
sought or applied for; and neither the Company nor any such subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have, individually or in the aggregate, a Material Adverse Effect,
except as set forth in or contemplated in the General Disclosure Package.

 

11

--------------------------------------------------------------------------------


 

(ll)                                  Independent Engineer.  Netherland Sewell &
Associates, Inc. (“NSAI”) is a petroleum engineering consulting firm from whose
reserve reports information is contained or incorporated by reference in the
General Disclosure Package, and acts as independent petroleum engineer with
respect to the Company.  Other than (i) the production of reserves in the
ordinary course of business, (ii) intervening price fluctuations or (iii) as
described in the General Disclosure Package, the Company is not aware of any
facts or circumstances that would result in a material adverse change in its or
the Acquired Asset’s proved net reserves in the aggregate, or the aggregate
present value of estimated future net revenues of the Company or the Acquired
Assets or, in each case, the standardized measure of discounted future net cash
flows therefrom, as described in the General Disclosure Package and reflected in
the reserve information as of the respective dates such information is given. 
The information underlying the estimates of the proved net reserves of the
Company, each of its subsidiaries and its Acquired Assets (with respect to the
BTA Assets only) that was supplied by the Company and/or its subsidiaries to
NSAI for the purposes of preparing the reports of NSAI referenced in the General
Disclosure Package and estimates of proved reserves of the Company, its
subsidiaries and the Acquired Assets disclosed in the General Disclosure
Package, including, production, costs of operation, and future operations and
sales of production, was true and correct in all material respects on the dates
such information was provided, and such information was supplied and was
prepared in accordance with customary industry practices. The estimates of
proved reserves of the Company, its subsidiaries and the Acquired Assets that
were prepared by or on behalf of the Company that are disclosed in the General
Disclosure Package and the Final Offering Circular, including, production, costs
of operation, and future operations and sales of production, are true and
correct in all material respects. Except as described in each of the General
Disclosure Package, the General Disclosure Package, including the oil and
natural gas production and reserve information and estimates of future net
revenues and discounted future net cash flows included or incorporated by
reference therein, complies and the Final Offering Circular, including the oil
and natural gas production and reserve information and estimates of future net
revenues and discounted future net cash flows included or incorporated by
reference therein, will comply, in all material respects with the applicable
requirements of the Act and Regulation S-X, Industry Guide 2 under the Act and
Statement of Financial Accounting Standards Board No. 69, Disclosures about Oil
and Petroleum Producing Activities, as amended to date (“SFAS 69”).

 

(mm)                      Regulations T, U, X.  Neither the Company nor the
Guarantor nor any of their respective subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Offered Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.

 

3.                                       Purchase, Sale and Delivery of Offered
Securities.  On the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, the Company agrees to sell
to the several Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 97.5% of the
principal amount thereof plus accrued interest from November 23, 2011 to the
Closing Date (as hereinafter defined), the respective principal amounts of
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto.

 

The Company will deliver the Securities to or as instructed by the
Representatives for the accounts of the several Purchasers in a form reasonably
acceptable to the Representatives against payment of the purchase price by the
Purchasers in Federal (same day) funds by wire transfer to the Escrow Agent by
wire transfer of immediately available funds to a bank account designated by the
Escrow Agent acceptable to the Representatives, at the office of Davis Polk &
Wardwell LLP, 450 Lexington Avenue New York, New York 10017, at 9 A.M., New York
time, on November 23, 2011, or at such other time not later than seven full
business days thereafter as the Representatives and the Company determine, such
time being herein referred to as the “Closing Date”. The Offered Securities so
to be delivered or evidence of their issuance will be made available for
checking at the above office of Davis Polk & Wardwell LLP at least 24 hours
prior to the Closing Date.

 

12

--------------------------------------------------------------------------------


 

4.                                       Representations by Purchasers; Resale
by Purchasers.  (a)   Each Purchaser severally represents and warrants to the
Company and the Guarantor that it is an “accredited investor” within the meaning
of Regulation D under the Securities Act.

 

(b)                                 Each Purchaser severally acknowledges that
the Offered Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act. Each
Purchaser severally represents and agrees that it has offered and sold the
Offered Securities, and will offer and sell the Offered Securities (i) as part
of its distribution at any time and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Closing Date, only in accordance
with Rule 903 or Rule 144A. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(c)                                  Each Purchaser severally agrees that it and
each of its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Purchasers or affiliates of the other
Purchasers or with the prior written consent of the Company and the Guarantor.

 

(d)                                 Each Purchaser severally agrees that it and
each of its affiliates will not offer or sell the Offered Securities in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c), including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

(e)                                  In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each of the Purchasers severally represents and agrees
that with effect from and including the date on which the Prospectus Directive
is implemented in that Relevant Member State (the “Relevant Implementation
Date”) it has not made and will not make an offer of Offered Securities to the
public in that Relevant Member State prior to the publication of a prospectus in
relation to the Offered Securities which has been approved by the competent
authority in that Relevant Member

 

13

--------------------------------------------------------------------------------


 

State or, where appropriate, approved in another Relevant Member State and
notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:

 

(i)                   to legal entities which are authorized or regulated to
operate in the financial markets or, if not so authorized or regulated, whose
corporate purpose is solely to invest in securities;

 

(ii)                to any legal entity which has two or more of (A) an average
of at least 250 employees during the last financial year; (B) a total balance
sheet of more than €43,000,000 and (C) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or

 

(iii)             in any other circumstances which do not require the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.

 

(f)                                    Each of the Purchasers severally
represents and agrees that

 

(i)                   it has only communicated or caused to be communicated and
will only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantor and

 

(ii)                it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Offered Securities in, from or otherwise involving the United Kingdom.

 

5.                                       Certain Agreements of the Company and
Guarantor.  The Company and Guarantor agree with the several Purchaser that:

 

(a)                                  Amendments and Supplements to Offering
Circulars.  The Company and the Guarantor will promptly advise the
Representatives of any proposal to amend or supplement the Preliminary or Final
Offering Circular and will not effect such amendment or supplementation without
the Representatives’ consent. If, at any time prior to the completion of the
resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material, if republished immediately following such event or
development, included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company and the Guarantor promptly will notify the
Representatives of such event and promptly will prepare and furnish, at its own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representatives, an amendment or supplement which will correct
such statement or omission. Neither the Representatives’ consent to, nor the
Purchasers’ delivery to offerees or

 

14

--------------------------------------------------------------------------------


 

investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 7.

 

(b)                                 Furnishing of Offering Circulars.  The
Company and the Guarantor will furnish to the Representatives copies of the
Preliminary Offering Circular, each other document comprising a part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available and in such quantities as the Representatives
request.  At any time, prior to the consummation of the Exchange Offer, when the
Company is not subject to Section 13 or 15(d), the Company and the Guarantor
will promptly furnish or cause to be furnished to the Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4) (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities.  The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.

 

(c)                                  Blue Sky Qualifications.  The Company and
the Guarantor will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Representatives designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.

 

(d)                                 Reporting Requirements.  For so long as the
Offered Securities remain outstanding, the Company will furnish to the
Representatives and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year or quarter, a copy of its annual
or quarterly report to stockholders for such year or quarter, as applicable; and
the Company will furnish to the Representatives and, upon request, to each of
the other Purchasers (i) as soon as available, a copy of each other report and
any definitive proxy statement of the Company filed with the Commission under
the Exchange Act or mailed to stockholders, and (ii) from time to time, such
other information concerning the Company and the Guarantors as the
Representatives may reasonably request.  However, so long as the Company is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Purchasers.

 

(e)                                  Transfer Restrictions.  During the period
of one year after the Closing Date, the Company will, upon request, furnish to
the Representatives, each of the other Purchasers and any holder of Offered
Securities a copy of the restrictions on transfer applicable to the Offered
Securities.

 

(f)                                    No Resales by Affiliates.  During the
period of one year after the Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144) to, resell any of the
Offered Securities that have been reacquired by any of them.

 

(g)                                 Investment Company.  During the period of
two years after the Closing Date, neither the Company nor the Guarantor will be
or become an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.

 

(h)                                 Payment of Expenses.  The Company and the
Guarantor will pay all expenses incidental to the performance of their
respective obligations under this Agreement, the Indenture and the Registration
Rights Agreement, including but not limited to (i) the fees and expenses of

 

15

--------------------------------------------------------------------------------


 

the Trustee and Escrow Agent and their professional advisers; (ii) all expenses
in connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of this Agreement, the Registration Rights Agreement, the Offered Securities,
the Indenture, the Escrow Agreement, the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities and as applicable, the
Exchange Securities; (iii) the cost of any advertising approved by the Company
in connection with the issue of the Offered Securities; (iv) any filing fees and
other expenses (including fees and disbursements of counsel to the Purchasers)
incurred in connection with qualification of the Offered Securities or the
Exchange Securities for sale under the laws of such jurisdiction, other than the
federal laws of the United States, as the Representatives designate and the
preparation and printing of memoranda relating thereto, provided that the
Representatives shall provide the Company with an estimate of any such fees and
expenses for the Company’s review and approval prior to incurring any such fees
and expenses; (v) any fees charged by investment rating agencies for the rating
of the Securities or the Exchange Securities; and (vi) expenses incurred in
distributing the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package, the Final Offering Circular
(including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers.  The Purchasers shall pay all costs and
expenses relating to investor presentations or any “road show” in connection
with the offering and sale of the Offered Securities. Except as otherwise
expressly provided by this Agreement, the Purchasers shall pay their own costs
and expenses in connection with the transactions contemplated hereby, including,
without limitation, fees and expenses of their counsel.

 

(i)                                     Use of Proceeds.  Upon the Release Date,
the Company will use the net proceeds received in connection with this offering
in the manner described in the “Use of Proceeds” section of the General
Disclosure Package and, except as disclosed in the General Disclosure Package,
the Company does not intend to use any of the proceeds from the sale of the
Offered Securities hereunder to repay any outstanding debt owed to any affiliate
of any Purchaser.

 

(j)                                     Absence of Manipulation.  In connection
with the offering, until the Representatives shall have notified the Company and
the other Purchasers of the completion of the resale of the Offered Securities,
neither the Company, the Guarantor nor any of their affiliates will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest any Offered
Securities or attempt to induce any person to purchase any Offered Securities;
and neither it nor any of their affiliates will make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.

 

(k)  Restriction on Sale of Securities.  For a period of 90 days after the date
hereof, neither the Company nor the Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or the
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of its
Securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of the Representatives.  Neither the Company
nor the Guarantor will at any time directly or indirectly, take any action
referred to in clauses (i) through (v) above with respect to any

 

16

--------------------------------------------------------------------------------


 

securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act or the safe harbor of Regulation S thereunder to cease to be applicable to
the offer and sale of the Offered Securities. The foregoing restriction shall
not apply to Exchange Securities.

 

6.                                       Free Writing Communications. 
(a) Issuer Free Writing Communications.  The Company and the Guarantor each
represents and agrees that, unless it obtains the prior consent of the
Representatives, and each Purchaser represents and agrees that, unless it
obtains the prior consent of the Company and the Representatives, it has not
made and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication.

 

(b)                                 Term Sheets.  The Company consents to the
use by any Purchaser of a Free Writing Communication that (i) contains only
(A) information describing the preliminary terms of the Offered Securities or
their offering or (B) information that describes the final terms of the Offered
Securities or their offering and that is included in or is subsequently included
in the Final Offering Circular, including by means of a pricing term sheet in
the form of Annex A hereto, or (ii) does not contain any material information
about the Company, the Guarantor or their securities that was provided by or on
behalf of the Company or the Guarantor, it being understood and agreed that the
Company and the Guarantor shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Circular, the Final Offering Circular or the General
Disclosure Package.

 

7.                                       Conditions of the Obligations of the
Purchasers.  The obligations of the several Purchasers to purchase and pay for
the Offered Securities will be subject to the accuracy of the representations
and warranties of the Company and the Guarantors herein (as though made on the
Closing Date), to the accuracy of the statements of officers of the Company and
the Guarantors made pursuant to the provisions hereof, to the performance by the
Company and the Guarantors of their obligations hereunder and to the following
additional conditions precedent:

 

(a)                                  Accountants’ Comfort Letters.  The
Representatives shall have received letters, dated, respectively, the date
hereof on the General Disclosure Package and the Closing Date on the Final
Offering Circular, of Hein & Associates LLP (in relation to the Company and to
the North Plains Assets), Ernst & Young LLP (in relation to the Company and to
the BTA Assets) and PricewaterhouseCoopers LLP (in relation to the Ursa Assets),
confirming that they are a registered public accounting firm and independent
public accountants within the meaning of the Securities Laws and in form and
substance satisfactory to the Representatives.

 

(b)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, there shall not have occurred
(i) any change, or any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company, the Guarantor and their respective
subsidiaries taken as a whole which, in the judgment of the Representatives, is
material and adverse and makes it impractical or inadvisable to market the
Offered Securities; (ii) any downgrading in the rating of any debt securities or
preferred stock of the Company or the Guarantor by any “nationally recognized
statistical rating organization” (as defined in Section 3(a)(62) of the Exchange
Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities or preferred stock of
the Company or the Guarantor (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company or the
Guarantor has been placed on negative outlook; (iii) any change in either U.S.,
Canadian or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Purchaser the Representatives, impractical to
market or to enforce contracts for the sale of the Offered Securities, whether
in the primary market or in respect of dealings in the secondary market,
(iv) any suspension or material limitation of trading in securities generally on
the New York Stock Exchange, or any setting of minimum or

 

17

--------------------------------------------------------------------------------


 

maximum prices for trading on such exchange; (v) any suspension of trading of
any securities of the Company or the Guarantor on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal, New York or Canadian authorities; (vii) any major disruption of
settlements of securities, payment, or clearance services in the United States,
Canada or any other country where such securities are listed or (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States or Canada any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of the
Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make impractical or inadvisable
to market the Offered Securities or to enforce contracts for the sale of the
Offered Securities.

 

(c)                                  Opinion of Miller Thomson LLP.  The
Representatives shall have received an opinion, dated such Closing Date, of
Miller Thomson LLP, Canadian counsel for the Company, to the effect set forth in
Exhibit C-1 hereto.

 

(d)                                 Opinion of Dorsey & Whitney LLP.  The
Representatives shall have received an opinion, dated such Closing Date, of
Dorsey & Whitney LLP, counsel for the Company, to the effect set forth in
Exhibit C-2 hereto.

 

(e)                                  Opinion of Lathrop & Gage LLP.  The
Representatives shall have received an opinion, dated the Closing Date, of
Lathrop & Gage LLP, special counsel for the Company, to the effect set forth in
Exhibit C-3 hereto.

 

(f)                                    Opinion of Counsel for Purchasers.  The
Representatives shall have received from Davis Polk & Wardwell LLP, counsel for
the Purchasers, such opinion or opinions, dated the Closing Date, with respect
to such matters as the Representatives may require, and the Company and the
Guarantors shall have furnished to such counsel such documents as they request
for the purpose of enabling them to pass upon such matters.  In rendering such
opinion, Davis Polk & Wardwell LLP may rely as to the incorporation of the
Company and the Guarantors and all other matters governed by Yukon Territory law
upon the opinion of Miller Thomson LLP referred to above.

 

(g)                                 Officers’ Certificate.  The Representatives
shall have received certificates, dated such Closing Date, of an executive
officer of the Company and the Guarantor and a principal financial or accounting
officer of the Company and the Guarantor in which such officers shall state that
the representations and warranties of the Company and the Guarantor in this
Agreement are true and correct, that the Company and the Guarantor have complied
with all agreements and satisfied all conditions on their part to be performed
or satisfied hereunder at or prior to the Closing Date, and that, subsequent to
the date of the most recent financial statements in the General Disclosure
Package there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company, the Guarantor and their respective subsidiaries taken as a whole except
as set forth in the General Disclosure Package or as described in such
certificate.

 

(h)                                 Engineering Firm Letter. At the time of
execution of this Agreement and the Closing Date, the Representatives shall have
received from NSAI, a letter, in form and substance satisfactory to and
addressed to the Representatives with respect to: (i) the estimated quantities
of the Company’s, Ursa Resources Group LLC’s, BTA Oil Producers, LLC’s and
proved net reserves, (ii) the future net revenues from those reserves,
(iii) their present value as set forth in the General Disclosure Package and the
Final Prospectus and (iv) such related matters as the Representatives shall
reasonably request.

 

(i)                                     Amendment of Revolving Credit Agreement.
On or prior to the Closing Date, the amendments to the existing Credit Agreement
(subject to in the case of the second amendment

 

18

--------------------------------------------------------------------------------


 

thereto the conditions precedent therein, as applicable) as described in the
General Disclosure Package and the Final Prospectus shall have become effective.

 

(j)                                     Registration Rights Agreement. At the
Closing Date, the Company shall have entered into the Registration Rights
Agreement and the Representatives shall have received executed copies thereof.

 

(k)                                  Perfected Security Interest. The
Representatives shall have received evidence satisfactory to them that the
Trustee has a perfected security interest in the Escrow Account at the Closing
Date.

 

(l)                                     Deposit of Escrow Amount. On or prior to
the Closing Date, the Company shall deposit, or cause to be deposited, into the
Escrow Account such amounts required under the Escrow Agreement.

 

The Company and the Guarantor will furnish the Representatives with such
conformed copies of such opinions, certificates, letters and documents as the
Representatives reasonably request. The Representatives may in their sole
discretion waive on behalf of the Purchasers compliance with any conditions to
the obligations of the Purchasers hereunder, whether in respect of an Optional
Closing Date or otherwise.

 

8.                                       Indemnification and Contribution.  (a) 
Indemnification of Purchasers.  The Company and the Guarantor will indemnify and
hold harmless each Purchaser, its officers, employees, agents, partners,
members, directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal, state or Canadian statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including with limitation, any Supplemental Marketing
Material), or the Exchange Act Reports, or arise out of or are based upon the
omission or alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantor will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Purchaser consists of the
information described as such in subsection (b) below.

 

(b)                                 Indemnification of Company.  Each Purchaser
will severally and not jointly indemnify and hold harmless each of the Company,
the Guarantor, each of their respective directors and officers and each person,
if any, who controls the Company or the such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering

 

19

--------------------------------------------------------------------------------


 

Circular or the Final Offering Circular, in each case as amended or
supplemented, or any Issuer Free Writing Communication or arise out of or are
based upon the omission or the alleged omission of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser:
under the caption “Plan of Distribution” paragraphs 14 and 15.

 

(c)                                  Actions against Parties; Notification. 
Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above.  In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section is unavailable or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Purchasers
on the other from the offering of the Offered Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantor on the one hand and the Purchasers on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantor on the one hand and the
Purchasers on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Purchasers
from the Company under this Agreement. The relative fault shall be determined by

 

20

--------------------------------------------------------------------------------


 

reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantor or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.  The Company, the Guarantor
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8(d).

 

9.                                       Default of Purchasers.  If any
Purchaser or Purchasers default in their obligations to purchase Offered
Securities hereunder and the aggregate principal amount of Offered Securities
that such defaulting Purchaser or Purchasers agreed but failed to purchase does
not exceed 10% of the total principal amount of Offered Securities, the
Representatives may make arrangements satisfactory to the Company for the
purchase of such Offered Securities by other persons, including any of the
Purchasers, but if no such arrangements are made by the Closing Date, the
non-defaulting Purchasers shall be obligated severally, in proportion to their
respective commitments hereunder, to purchase the Offered Securities that such
defaulting Purchasers agreed but failed to purchase. If any Purchaser or
Purchasers so default and the aggregate principal amount of Offered Securities
with respect to which such default or defaults occur exceeds 10% of the total
principal amount of Offered Securities and arrangements satisfactory to the
Representatives and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 10. As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

10.                                 Survival of Certain Representations and
Obligations.  The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Guarantor or their
respective officers and of the several Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Purchaser, the Company, the Guarantor or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Offered Securities by the Purchasers is not consummated, the Company and the
Guarantor shall remain responsible for the expenses to be paid or reimbursed by
it pursuant to Section 5 and the respective obligations of the Company, the
Guarantor and the Purchaser pursuant to Section 8 shall remain in effect. If the
purchase of the Offered Securities by the Purchasers is not consummated for any
reason other than solely because of the termination of this Agreement pursuant
to Section 9 or the occurrence of any event specified in clause (iii), (iv),
(vi), (vii) or (viii) of Section 7(b), the Company and the Guarantor will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

11.                                 Notices.  All communications hereunder will
be in writing and, if sent to the Purchasers will be mailed, delivered or
telegraphed and confirmed to the Purchasers, c/o Credit Suisse Securities (USA)
LLC, Eleven Madison Avenue, New York, N.Y. 10010-3629, Attention:  LCD-IBD,
KeyBanc Capital Markets Inc., Attention: Eric Peiffer, RBC Capital Markets, LLC,
Three World Financial Center, 200 Vesey Street New York, N.Y. 10281, Attention:
High Yield Capital Markets and Wells Fargo

 

21

--------------------------------------------------------------------------------


 

Securities, LLC, 375 Park Avenue, New York, New York, 10152 Attention:
Non-Investment Grade Debt Capital Markets, or, if sent to the Company or the
Guarantor, will be mailed, delivered or telegraphed and confirmed to it at
Kodiak Oil & Gas Corp., 1625 Broadway, Suite 250, Denver, Colorado 80202,
Attention: Lynn A. Peterson; provided, however, that any notice to a Purchaser
or the Company pursuant to Section 8 will be mailed, delivered or telegraphed
and confirmed to such recipient.

 

12.                                 Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and controlling persons referred to in
Section 8, and no other person will have any right or obligation hereunder,
except that holders of Offered Securities shall be entitled to enforce the
agreements for their benefit contained in the second and third sentences of
Section 5(b) hereof against the Company as if such holders were parties thereto.

 

13.                                 Representation of Purchasers.  You will act
for the several Purchasers in connection with this purchase, and any action
under this Agreement taken by you will be binding upon all the Purchasers.

 

14.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Agreement.

 

15.                                 Absence of Fiduciary Relationship.  The
Company and the Guarantor acknowledge and agree that:

 

(a)                                  No Other Relationship.  The Representatives
have been retained solely to act as initial purchaser(s) in connection with the
initial purchase, offering and resale of the Offered Securities and that no
fiduciary, advisory or agency relationship between the Company or the Guarantor
and the Representatives have been created in respect of any of the transactions
contemplated by this Agreement or the Preliminary or Final Offering Circular,
irrespective of whether the Representatives have advised or are advising the
Company or the Guarantor on other matters;

 

(b)                                 Arm’s-Length Negotiations.  The purchase
price of the Offered Securities set forth in this Agreement was established by
the Company and the Guarantor following discussions and arms-length negotiations
with the Representatives and the Company and the Guarantor are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)                                  Absence of Obligation to Disclose.  The
Company has and the Guarantor have been advised that the Representatives and
their affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company or the Guarantor and that the
Representatives have no obligation to disclose such interests and transactions
to the Company or the Guarantor by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)                                 Waiver.  The Company and the Guarantor
waive, to the fullest extent permitted by law, any claims it may have against
the Representatives for breach of fiduciary duty or alleged breach of fiduciary
duty and agree that the Representatives shall have no liability (whether direct
or indirect) to the Company or the Guarantor in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company or
the Guarantor.

 

16.                               Applicable Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

The Company and the Guarantor hereby submit to the non-exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Company and the Guarantor

 

22

--------------------------------------------------------------------------------


 

irrevocably and unconditionally waive any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in The City of New York (“New York Court”) and irrevocably and
unconditionally waive and agree not to plead or claim in any New York Court that
any such suit or proceeding in any such court has been brought in an
inconvenient forum.

 

The Company has appointed National Corporate Research, Ltd., as its authorized
agent (the “Authorized Agent”) upon whom process may be served in any such
action arising out of or based on this Agreement or the transactions
contemplated hereby which may be instituted in any New York Court by any Initial
Purchaser or by any director, officer, employee or agent of any Initial
Purchaser or any person who controls any Initial Purchaser, expressly consents
to the jurisdiction of any such court in respect of any such action, and waives
any other requirements of or objections to personal jurisdiction with respect
thereto.  Such appointment shall be irrevocable.  The Company represents and
warrants that the Authorized Agent has agreed to act as such agent for service
of process and agrees to take any and all action, including the filing of any
and all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid.  Service of process upon the
Authorized Agent and written notice of such service to the Company shall be
deemed, in every respect, effective service of process upon the Company.

 

The obligation of the Company pursuant to this Agreement in respect of any sum
due to any Purchaser shall, notwithstanding any judgment in a currency other
than United States dollars, not be discharged until the first business day,
following receipt by such Purchaser of any sum adjudged to be so due in such
other currency, on which (and only to the extent that) such Purchaser may in
accordance with normal banking procedures purchase United States dollars with
such other currency; if the United States dollars so purchased are less than the
sum originally due to such Purchaser hereunder, the Company agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Purchaser against such loss.  If the United States dollars so purchased are
greater than the sum originally due to such Purchaser hereunder, such Purchaser
agrees to pay to the Company an amount equal to the excess of the dollars so
purchased over the sum originally due to such Purchaser hereunder

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantor
and the several Purchasers in accordance with its terms.

 

 

Very truly yours

 

 

 

 

 

KODIAK OIL & GAS CORP.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name: James P. Henderson

 

Title: Chief Financial Officer

 

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name: James P. Henderson

 

Title: Chief Financial Officer

 

24

--------------------------------------------------------------------------------


 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Dave Alterman

 

Name: Dave Alterman

 

Title: Managing Director

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Robert H. Johnson, Jr.

 

Name: Robert H. Johnson, Jr.

 

Title: Managing Director

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ Scott Schlossel

 

Name: Scott Schlossel

 

Title: Managing Director

 

 

 

KEYBANC CAPITAL MARKETS INC.

 

 

 

 

 

By:

/s/ Eric N. Peiffer

 

Name: Eric N. Peiffer

 

Title: Managing Director

 

 

Acting on behalf of themselves

and as the Representatives of

the several Purchasers

 

25

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Manager

 

Principal Amount of
Offered Securities

 

Credit Suisse Securities (USA) LLC

 

$

224,250,000

 

Wells Fargo Securities, LLC

 

$

136,500,000

 

KeyBanc Capital Markets Inc.

 

$

136,500,000

 

RBC Capital Markets, LLC

 

$

136,500,000

 

BMO Capital Markets Corp.

 

$

16,250,000

 

 

 

 

 

Total

 

$

650,000,000

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Issuer Free Writing Communications (included in the General Disclosure Package)

 

1.  Final term sheet, dated November 18, 2011, a copy of which is attached
hereto as Exhibit B-1.

 

27

--------------------------------------------------------------------------------